Mr. Justice Linscott delivered the opinion of the court: It appears that on or about February 27, 1933, in accordance with respondent’s Order D-51292, claimant sold to respondent, for the Kankakee State Hospital, Kankakee, Illinois, the goods set forth in the Bill of Particulars attached. It also appears that claimant has repeatedly demanded payment. The goods purchased by the State were for the use of the Kankakee State Hospital, and consisted of 1400 lbs. of frankfurters. An invoice was either mislaid or lost, but it appears from the report of Robert R. Smith, Managing Officer of that Institution, that the claim is a just one but was not received in time to pay out of the appropriation then at hand. This case follows a large number of cases that have come before this court, where we have held that “Where the facts are undisputed that the State has received supplies as ordered by it, and that the bill therefor was not presented for payment before the lapse of the appropriation out of which it could have been paid, an award for the amount due will be made. We, therefore, make an award in the sum of $65.80 in favor of the claimant.